DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This is a notice of allowance in response to applicant’s after Non-final response dated 09/03/2021.
Status of Claims
Claims 25-28 were previously presented.
Claims 1-24 and 29-35 are cancelled.
Claims 25-28 are pending.
Allowable Subject Matter
Claims 25-28 filed 09/03/2021 are allowed.

Reasons for Allowance
	Previous office actions detail prosecution and reasons for allowing the claims under both the subject matter eligibility and anticipation/obviousness of prior arts.
With respect to the 35 USC § 101, The Examiner indicated in the office action dated  07/22/2021 that System claims 25-28 found to be statutory and eligible under 101 because the claims do not fall into any of the four categories under Step 2A Prong One (see 101 rejection in the office action dated 07/22/2021). 
As a result, the pending claims are eligible under 35 USC § 101.
35 USC § 103 The Examiner withdrew the rejection of claims 25-28 under 35 USC § 103 in the office action dated 07/22/2021. Claims 25-28 are distinguished from the prior arts references cited by the Examiner
Accordingly, claims 25-28 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Jeffrey C. Bodington, “804 Tastes: Evidence on Preferences, Randomness, and Value from Double-Blind Wine Tastings”, Journal of Wine Economics, Volume 7, Number 2, 2012, Pages 181–191 doi:10.1017/jwe.2012.20. First published online 10 September 2012.
The publication discloses Each tasting involved six wines and nine to 19 participants, including wine writers, makers, collectors, distributors, and enthusiasts. In advance of each tasting, one participant placed each wine in a plain brown paper bag and removed both the cork and identifying neck foil, if any. A second participant, who did not see the wines as they were bagged, then mixed up the bagged bottles and labeled each with one of the letters A through F. Tastes were poured for each member, from left to right, in each member’s six glasses. Along with the pour, each taster received a score sheet on which to make notes about and score each wine. Next, a sponsoring member provided the group with an overview of the wines. This overview included the wines’ variety and the ranges of years, appellations, and prices. In general, 
2) Ingram Olkin a, Ying Lou b, Lynne Stokes c and Jing Cao, “Analyses of Wine-Tasting Data: A Tutorial*”, Journal of Wine Economics, Page 1 of 27 doi:10.1017/jwe.2014.26. 2014.
The publication discloses The purpose of this paper is to provide a tutorial of data analysis methods for answering questions that arise in analyzing data from wine-tasting events: (i) measuring agreement of two judges and its extension to m judges; (ii) making comparisons of judges across years; (iii) comparing two wines; (iv) designing tasting procedures to reduce burden of multiple tastings; (v) ranking of judges; and (vi) assessing causes of disagreement. In each case we describe one or more analyses and make recommendations on the conditions of use for each.

The publication discloses, The research presented here focuses on the influence of background music on the beer-tasting experience. An experiment is reported in which different groups of customers tasted a beer under three different conditions (N = 231). The control group was presented with an unlabeled beer, the second group with a labeled beer, and the third group with a labeled beer together with a customized sonic cue (a short clip from an existing song). In general, the beer-tasting experience was rated as more enjoyable with music than when the tasting was conducted in silence. In particular, those who were familiar with the band that had composed the song, liked the beer more after having tasted it while listening to the song, than those who knew the band, but only saw the label while tasting. These results support the idea that customized sound-tasting experiences can complement the process of developing novel beverage (and presumably also food) events. We suggest that involving musicians and researchers alongside brewers in the process of beer development, offers an interesting model for future development. Finally, we discuss the role of attention in sound-tasting experiences, and the importance that a positive hedonic reaction toward a song can have for the ensuing tasting experience.
4) Ortega; Arturo, (US 20110287133 A1) directed to using the one or more processors of one or more computing systems to identify the cash transaction business at the location when the determination was made that the consumer has been at a cash transaction business location for more than the predefined threshold amount of time, wherein the identifying the cash transaction business comprises comparing the location of the mobile computing system at the time when the 
5) Strodtman; Lawrence Edward (US 20070282696 A1) directed to New and unique systems and methods for distributing and marketing of wine are disclosed, and associated wine packaging. In one embodiment, several single-serving containers of differing wines are provided to a customer in a single package. Each individual container is associated with a reference code, but otherwise has no visible indicia to identify the particular wine contained therein. A data sheet, provided with the package or separately provided such as at an on-line website, identifies each wine by its reference code and provides particulars about the wine and for the placing of quantity orders, as desired. The customer would thus be able to objectively taste and compare a variety of wines in a convenient manner, identify each individual sample by its unique reference code after tasting, and further conveniently order wines of identified preference.
6) Coppola; Roman (US 20060225637 A1) discloses, A kit and method of blind comparison utilizing glass objects, each having a unique revealable indicator on the surface of the glass. The revealable indicator is created by a shallow etching into the exterior surface of the tasting glass such that the indicator is substantially invisible to the human eye under normal conditions, but becomes visible when condensation forms on the outer surface of the glass.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications 


/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623